Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-3 in the reply filed on 01/07/2020 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4976777A (US’777).
Regarding claims 1 and 2, US’777 discloses a graded metal powder for metallic pigment, comprising a metal powder wherein the metal powder has a mean particle size of from about 2.5 to about 15.0 micron, the content of particles having a particle size of not greater than 1 micron is not larger than about 0.5% by volume, and the metal powder has a particle size distribution such that not smaller than 97% by volume of the particles of the metal powder fall within the range between half the mean particle size of the metal powder and double the mean particle size of the metal powder. See col.3, lines 1-10; col. 1, lines 5-12; example 1.
With respect to “in a microscope image when the aluminum flakes are observed using a scanning electron microscope”, the examiner asserts that US’777 meets this limitation and the claims are directed toward a product and not a process for determining the particle numbers. The method to measure the particle number has no weight in a product claim since this is a process limitation. In addition and assuming arguendo, burden is upon applicants to show that the reference is not the same as the claimed ratio when measured according to the claimed invention. Furthermore, US’777 discloses the content of particles having a particle size of not greater than 1 micron is not larger than about 0.5% by volume. Thus the content includes zero percent. Therefore, the reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and 
Regarding claim 3, US’777 discloses the metal powders (aluminum fakes) having a narrow particle size distribution for use in metallic pigments (col. 1, lines 9-10). It is known that the uniformity index increases with increasing particle size distribution narrowness. The metal powder has a particle size distribution such that not smaller than 97% by volume of the particles of the metal powder fall within the range between half the mean particle size of the metal powder and double the mean particle size of the metal powder. Therefore, the reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 
With respect to “a particle size distribution of the aluminum flakes is measured using a laser diffraction type particle size distribution measurement device”, the examiner asserts that US’777 meets this limitation and the claims are directed toward a product and not a process for determining the particle size distribution. The method to measure the particle size distribution has no weight in a product claim since this is a process limitation. In addition and assuming arguendo, burden is upon applicants to show that the reference is not the same as the particle size distribution and the uniformity when measured according to the claimed invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4976777A (US’777), further in view of JP2000273349A(JP’349).
Regarding claim 3, US’777 discloses a graded metal powder for metallic pigment, comprising a metal powder wherein the metal powder has a mean particle size of from about 2.5 to about 15.0 micron, the content of particles having a particle size of not greater than 1 micron is not larger than about 0.5% by volume, and the metal powder has a particle size distribution such that not smaller than 97% by volume of the particles of the metal powder fall within the range between half the mean particle size of the metal powder and double the mean particle size of the metal powder. US’777 discloses the metal powders (aluminum fakes) having a narrow particle size distribution for use in metallic pigments.
But it is silent about the specific Rosin-Rammle runiformity index n set forth in claim 3.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the flake particle size distribution with a uniformity index n based on a Rosin-Rammler diagram obtained from the particle size distribution more than or equal to 2.7, motivated by the fact that JP’349 discloses that when the linear gradient n is less than 2.7, the amount of fine powder increases ([0010]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731